

115 HRES 798 IH: Commemorating the 50th anniversary of the assassination of Dr. Martin Luther King, Jr., through the teaching of nonviolence.
U.S. House of Representatives
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 798IN THE HOUSE OF REPRESENTATIVESMarch 22, 2018Mr. Capuano submitted the following resolution; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCommemorating the 50th anniversary of the assassination of Dr. Martin Luther King, Jr., through the
			 teaching of nonviolence.
	
 Whereas, on April 4, 1968, Dr. Martin Luther King, Jr., was assassinated in his hotel room in Memphis, Tennessee;
 Whereas Dr. King helped our Nation understand what it means to love our neighbor, no matter the color of his or her skin;
 Whereas Dr. King taught our Nation to recognize the evils of racism that persisted in our laws and practices more than one hundred years after the abolition of slavery;
 Whereas Dr. King sought to achieve justice and reconciliation through peaceful means and inspired millions of others to do so also, earning him the 1964 Nobel Peace Prize;
 Whereas in his book, Stride Toward Freedom, Dr. King espoused six principles of nonviolence— (1)nonviolence is not a method for cowards; it does resist;
 (2)nonviolence does not seek to defeat or humiliate the opponent, but to win his friendship and understanding; (3)nonviolence is directed against the forces of evil rather than against persons who happen to be doing the evil;
 (4)nonviolence is a willingness to accept suffering without retaliation; (5)nonviolence avoids not only external physical violence but also internal violence of the spirit; and
 (6)nonviolence is based on the conviction that the universe is on the side of justice; Whereas Dr. King’s efforts and leadership helped bring about the Civil Rights Act of 1964, the Voting Rights Act of 1965, and just days after his death, the Civil Rights Act of 1968, some of the most significant legislation ever passed by Congress;
 Whereas, in 1986, a Federal holiday was established in Dr. King’s honor, and is now celebrated in many cities across the United States as a day for volunteer service;
 Whereas Dr. King’s memory is cherished along with other great preachers of nonviolence, Mahatma Gandhi and Nelson Mandela, and a statue in his honor was placed among the Christian Martyrs of the Twentieth Century in Westminster Abbey;
 Whereas half a century after his death, the United States has made progress on the racial issues Dr. King dedicated his life to, but much more work must be done; and
 Whereas no assassin could silence him, because his words and his example will live as long as free men and women remember him: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the lessons Dr. Martin Luther King, Jr., sought to leave with us, both in his life and his death, that nonviolent action can be an important force for social and political change;
 (2)recognizes the importance of teaching the next generation the importance of exercising their constitutional rights to free speech, assembly, and association; and
 (3)encourages all States and local school districts to incorporate into their educational curriculum the study of nonviolence into the teaching of history and civics, in the context of both United States and global history.
			